625 S.E.2d 549 (2005)
Gary Wayne HAYWOOD
v.
SECRETARY OF CORRECTIONS, Theodis Beck and Superintendant, Lumberton Correctional Institution, George Kenworthy.
No. 650P05.
Supreme Court of North Carolina.
November 23, 2005.
Gary W. Haywood, Pro Se.
Bill Hart, Special Deputy Attorney General, for State.

ORDER
Upon consideration of the application filed by Plaintiff on the 22nd day of November 2005 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Robeson County:
"Denied by order of the Court in conference, this the 23rd day of November 2005."